PER CURIAM.
Petitioner filed a petition for a writ of certiorari in this Court on November 21, 1968, to review an Order of the Florida Industrial Commission entered September 19, 1968. This petition was filed sixty-three (63) days after the Order. It, thus, fails to meet the sixty (60) day filing requirement of this Court. Fla.App. Rule 4.S, subd. c(1), 32 F.S.A., which was in effect at the time of the entry of the Order on September 19, 1968. See In re Florida Appellate Rules, 211 So.2d 198, 201 (Fla.1968).
This petition is therefore dismissed sua sponte.
Petitioner’s application for attorney’s fees is denied.
ERVIN, C. J., and THORNAL, CARLTON, AD'KINS and BOYD, JJ., concur.